Case 2:19-cr-00261-CB rsa 08/26/19 Page 1 of 4
FILED

IN THE UNITED STATES DISTRICT COURT AUG 7 6 2049
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CLERK U.S. DISTRICT COURT
WEST. DIST. OF PENNSYLVANIA

UNITED STATES OF AMERICA )

) Criminal No. | Q- Ab|

V. ) (18 U.S.C. §§ 2422(a) and 2;

) 18 U.S.C. § 371)

)
SHELBY SUMMER BROWN )

INFORMATION
COUNT ONE

The United States Attorney charges:

From on or about March 6, 2018, to on or about March 14, 2018, in the Western
District of Pennsylvania and elsewhere, the defendant, SHELBY SUMMER BROWN, did
knowingly persuade, induce, entice, and coerce an individual, Minor A (an individual who had not
attained the age of 18 years), to travel in interstate commerce, from Ohio to Pennsylvania, to
engage in prostitution and any sexual activity for which any person can be charged with a criminal

offense, and attempted to do so.

In violation of Title 18, United States Code, Sections 2422(a) and 2.
Case 2:19-cr-00261-CB Document 1 Filed 08/26/19 Page 2 of 4

COUNT TWO
The grand jury further charges:
THE CONSPIRACY AND ITS OBJECTS

From on or about March 6, 2018, and continuing thereafter until on or about March 14,
2018, in the Western District of Pennsylvania and elsewhere , the defendant, SHELBY SUMMER
BROWN, knowingly and willfully did conspire, combine, confederate and agree with Oscar
Carter, to commit offenses against the United States, that is: to knowingly persuade, induce, entice,
and coerce an individual, Minor A (an individual who had not attained the age of 18 years) to
travel in interstate commerce to engage in prostitution or any illegal sexual activity, in violation of
Title 18, United States Code, Section 2422(a).

MANNER AND MEANS OF THE CONSPIRACY

It was a part of the conspiracy that SHELBY SUMMER BROWN and Oscar Carter,
together, recruited and persuaded Minor A to engage in commercial sex acts for the financial
benefit of BROWN and Carter.

It was further a part of the conspiracy that BROWN and Carter used the Internet to promote
the prostitution of Minor A in Pennsylvania, and elsewhere, by advertising her availability for
commercial sex acts through the Internet and on the website “backpage.com.”

It was further a part of the conspiracy that BROWN and Carter used telephones, vehicles,
and hotels to manage, facilitate, and promote Minor A’s prostitution services.

It was further a part of the conspiracy that BROWN and Carter engaged in interstate travel
to coerce and facilitate the prostitution of Minor A.

OVERT ACTS
In furtherance of the conspiracy, and to effect the objects of the conspiracy, the

defendant, SHELBY SUMMER BROWN, together with Oscar Carter, did commit and cause to
Case 2:19-cr-00261-CB Document1 Filed 08/26/19 Page 3 of 4

be committed, the following overt acts, among others, in the Western District of Pennsylvania and

elsewhere:

(a) On or about March 6, 2018, in furtherance of the conspiracy,
BROWN and Carter drove Minor A from Ohio to Pittsburgh, Pennsylvania, in a
vehicle registered to BROWN, and with the intent that Minor A would engage in
commercial sex acts in Pittsburgh, Pennsylvania. |
| (b) On or about March 6, March 7, March 8, March 9, March 10, March
11, March 12, March 13, and March 14, 2018, in furtherance of the conspiracy,
Carter and BROWN paid for and caused advertisements for Minor A’s commercial
sex acts to be posted on the website “backpage.com.”

(c) On or about March 6, March 7, March 8, March 9, March 10, March
11, March 12, March 13, and March 14, 2018, in furtherance of the conspiracy,
Carter obtained hotels rooms in and around Pittsburgh, Pennsylvania for Minor A
to use for commercial sex services.

In violation of Title 18, United States Code, Section 371.
Case 2:19-cr-00261-CB Document1 Filed 08/26/19 Page 4 of 4

CRIMINAL FORFEITURE ALLEGATIONS

1. The allegations contained in Counts One and Two of this Information are
incorporated herein by reference as though fully set forth herein for the purpose of alleging
criminal forfeiture pursuant to Title 18, United States Code, Section 2428 and Title 28, United
States Code, Section 2461(c).

2. The United States hereby gives notice to the defendant SHELBY SUMMER
‘BROWN charged in Counts One and Two that, upon her conviction of such offense, the
government will seek forfeiture: (a) in accordance with Title 18, United States Code, Section
2428(a)(1), which requires any person convicted of such offense(s) to forfeit any property
constituting or derived from proceeds obtained directly or indirectly as a result of such offense(s);
and (b) in accordance with Title 18, United States Code, Section 2428(a)(2), which requires any
person convicted of such offense(s) to forfeit any property, real or personal, that was used or
intended to be used to commit or to facilitate the commission of such violation, including but not

limited to the following: an LG model LGM5550 cellular phone s/n 612 VTHJ804377.

Ake Dip nt, Wr ATA

Ky Scorrw. BRADY
Ky 800r States Attorney
PA ID No. 88352
